Rombauer, J.,
delivered a dissenting opinion.
I am unable to concur with my associates. The judgment which was recovered by the plaintiff in the probate and common pleas court of Greene county, and which is the foundation of this whole proceeding, was under the provisions of the statute, a claim enforceable only against the estate in which dower was assigned, and against no other property whatsoever.
The language of the statute is clear and unambiguous. It provides that: “In all cases of judgments for damages or yearly allowance, in favor of any widow, * * * ■execution thereof shall be awarded only against the estate in which dower shall have been assigned.” Rev. Stat., sect. 2228.
It is not pretended that had Abraham Woody lived a general execution could have been issued against him on this judgment, because the statute made it a lien and claim exclusively on the estate in which dower was assigned. When that estate was exhausted the claim was exhausted likewise. That it was exhausted in this instance, by sale of all the lands in which the dower had ■been assigned, upon an order of sale issued on this judgment, stands admitted by the record.
My associates contend that argument of this question is precluded by the opinion of the supreme court on the former appeal (64 Mo. 551). They contend that when the supreme court upheld the classification of this judgment, as a demand against the estate of A. Woody, that court-*262necessarily decided, that it was a general demand,- and entitled to be paid out of the general assets of the estate.
I differ from my associates in their interpretation of the opinion of the supreme court. That court, in my opinion, never intended to announce the startling proposition, that the rights of any claimant can be greater against the heir and representative, whose liabilities are derivative, than they were against the ancestor or decedent in whose shoes they stand. That court was as powerless to overrule the statute as this court is, and the intent of the statute can not be misunderstood.
What the supreme’court, in my opinion, intended to say, and what it really did say, was simply this. As no. execution, technically speaking, can be issued against the estate of a decedent, claims of this character, although they áre claims against' part of the estate only, have to be enforced through the instrumentality of the administration laws.
Giving that interpretation to the opinion of the supreme couit, and it will be found that its language is thoroughly consistent throughout, and does no violence to the clear intent of the statute above referred to.
In my opinion, judgment should be entered for the appellants in this court, upon the facts admitted by the record.